      Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 1 of 12 PageID #:294




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    FRANCISCO MARTINEZ, individually
    and on behalf of all others similarly
    situated,                                       No. 20-cv-00008

                 Plaintiff,                         Judge Thomas M. Durkin

                              v.

    ANDREW SAUL, Commissioner of the
    Social Security Administration

                 Defendant.

                       MEMORANDUM OPINION AND ORDER

         Plaintiff Francisco Martinez brings this putative class action against Andrew

Saul, Commissioner of the Social Security Administration (“the SSA”), alleging that

the agency uses an unlawful procedure to calculate the disability benefits of

individuals who have settled their workers’ compensation claims for a lump sum

payment. Commissioner Saul filed a motion to dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6), arguing, among other things, that Mr.

Martinez’s claim is moot. The Court agrees, and accordingly grants the motion.

                                       Background

         Mr. Martinez is a former metal fabricator and painter who became disabled as

a result of injuries to his spine and left shoulder.1 He filed for disability benefits



1 The following is based on allegations appearing in Mr. Martinez’s amended
complaint as well as documents attached to the SSA’s motion to dismiss. Those
documents may be considered here because a court that reviews a factual attack on
jurisdiction may “view whatever evidence has been submitted on the issue to
                                            1
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 2 of 12 PageID #:295




through the SSA in December 2016 and had a workers’ compensation case pending

at the time. The workers’ compensation case ended in June 2018 and Mr. Martinez

received a lump sum settlement. A year later, in June 2019, an SSA administrative

law judge issued a decision in favor of Mr. Martinez and found that he was entitled

to disability benefits. The decision did not specify the amount of benefits Mr. Martinez

could expect to receive, stating instead that another office would process the decision

and might ask for more information. The decision also stated that the “workers’

compensation offset provisions at 20 CFR 404.408 may be applicable,” meaning that

Mr. Martinez might receive less in disability benefits as a result of his workers’

compensation settlement.

      About a month later, on July 25, 2019, the SSA sent Mr. Martinez a form

asking him to verify information about his workers’ compensation settlement. R. 22-

3. The form said that the settlement “affect[s] the amount of Social Security benefits

we can pay you,” and also said that a completed version of the form “will ensure that

we pay you the correct Social Security benefit[s].” Id. According to Mr. Martinez, he

completed the form and returned it to the SSA a few days later. See R. 26 ¶ 42; R. 22-

4. Around that time, on July 28, 2019, the SSA also sent Mr. Martinez a Notice of

Award, which stated that Mr. Martinez would receive $29,642.50 in retroactive pay

and that his forward-looking monthly pay would be $50. See R. 26 ¶ 38; R. 22-2. Both




determine whether in fact subject matter jurisdiction exists.” Apex Digital, Inc. v.
Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009) (internal quotation marks
omitted). Mr. Martinez did not dispute that the SSA could properly attach the
materials to its motion to dismiss.
                                           2
    Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 3 of 12 PageID #:296




parties agree that the amounts were incorrect. But the notice also said that “[w]hen

processing your claim we found we needed more information. To decide how much

your benefits will be for August 2016 through June 2019, we need proof of your

WORKERS COMPENSATION BENEFITS.” R. 22-2 (emphasis in original). The

notice further stated that once the SSA received that information, it would “decide

the amount of your past-due benefits and send another letter telling you how much

the representative can charge. You can help us finish the work on your claim by

taking the information to any Social Security office.”2 R. 22-2.

       Seeking to correct the amounts listed on the notice, counsel for Mr. Martinez

sent a letter to the SSA office in Elgin, Illinois on August 6, 2019 and August 13,

2019. Counsel sent another letter to the Baltimore, Maryland Payment Center on

September 6, 2019. Mr. Martinez then filed this lawsuit on January 2, 2020.

       A month later, in February 2020, the SSA issued a Notice of Change in

Benefits. The notice included new retroactive and forward-looking benefit amounts.

R. 22-6. More specifically, the notice said that Mr. Martinez was now entitled to

receive $1,866 a month instead of $50, and that the SSA would send him tens of

thousands of dollars in back payments. Id.

       Mr. Martinez amended his complaint after receiving the updated notice. He

does not seem to take issue with the payments he currently receives, alleging that his



2 This sentence appeared in a section of the notice titled “Information about
Representative’s Fees”. The representative referred to in this section is someone who
helps a claimant file a Social Security claim, such as an attorney. According to the
notice, the SSA must approve the representative’s fee and will usually withhold a
percentage of past-due benefits in order to pay the fee.
                                           3
    Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 4 of 12 PageID #:297




underpayments were “remedied” in February 2020. R. 26 ¶ 47. Nevertheless, he

challenges the procedure by which the SSA calculates the benefits of claimants who

have settled their workers’ compensation claims for a lump sum payment. He alleges

that the SSA systematically fails to verify if and when a lump sum settlement has

occurred, and also fails to appropriately factor that settlement into the reduction of

disability payments. More to the latter point, Mr. Martinez contends that the SSA,

when calculating a claimant’s disability benefits, inappropriately relies on the

agency’s internal operating manual, whose provisions allow the SSA—in certain

circumstances—to assume that a claimant is receiving the maximum amount of

workers’ compensation payments allowed under state law. He argues that no portion

of the Social Security Act or applicable regulations permits the agency to make such

an assumption, and further contends that the provisions found in the agency’s

operating manual do not deserve deference as a matter of law.

       As such, Mr. Martinez’s amended complaint seeks declaratory and injunctive relief,

aiming to enjoin the SSA from continuing to implement its settlement reduction policy in

an unlawful manner. The complaint also seeks, among other things, an order requiring

the SSA to recalculate the settlement reduction amount for Mr. Martinez and each class

member, and pay back any disability benefits that have been improperly withheld.3




3The complaint alternatively seeks a writ of mandamus directing the SSA to fix the
alleged errors in its benefit calculations. The complaint seeks this writ in the event
the Court determines that Mr. Martinez failed to exhaust the administrative review
process required under 42 U.S.C. § 405(g). Because the Court finds that Mr.
Martinez’s claim is moot, the Court declines to reach the question of whether the
administrative exhaustion requirement has been satisfied.
                                           4
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 5 of 12 PageID #:298




                                      Standard

      “Federal courts lack subject matter jurisdiction when a case becomes moot.”

Pakovich v. Verizon LTD Plan, 653 F.3d 488, 492 (7th Cir. 2011). Therefore,

“[m]ootness is evaluated under Rule 12(b)(1)[.]” A Custom Heating & Air

Conditioning, Inc. v. Kabbage, Inc., 2017 WL 2619144, at *2-3 (N.D. Ill. June 16,

2017) (citation and internal quotation marks omitted). “In evaluating a challenge to

subject matter jurisdiction, the court must first determine whether a factual or facial

challenge has been raised.” Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015). “A

factual challenge contends that there is in fact no subject matter jurisdiction, even if

the pleadings are formally sufficient.” Id. (internal citations omitted). In considering

that challenge, the court “may properly look beyond the jurisdictional allegations of

the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists.” Apex Digital, 572 F.3d

at 444 (7th Cir. 2009) (internal quotation marks omitted). “In contrast, a facial

challenge argues that the plaintiff has not sufficiently alleged a basis for subject

matter jurisdiction.” Silha, 807 F.3d at 173. In this case, the SSA’s Rule 12(b)(1)

motion is properly understood as a factual challenge to subject matter jurisdiction

because it relies on evidence—including, among other documents, Mr. Martinez’s

notice of change in benefits—to show that his claim is moot. See id.

                                     Discussion

      The Court begins (and ends) its analysis in this case with a threshold issue:

whether Mr. Martinez’s claim is moot. Article III of the Constitution limits a federal



                                           5
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 6 of 12 PageID #:299




court’s jurisdiction to “cases” and “controversies,” Campbell–Ewald Co. v. Gomez, 136

S.Ct. 663, 669 (2016), and demands that the parties maintain a personal stake in the

case “through all stages of federal judicial proceedings, trial and appellate,” Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (citations and quotations omitted). Accordingly, a case

becomes moot when “the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.” U.S. Parole Comm’n v. Geraghty, 445 U.S.

388, 396 (1980). “If an intervening circumstance deprives the plaintiff of a ‘personal

stake in the outcome of the lawsuit,’ at any point during the litigation, the action can

no longer proceed and must be dismissed as moot.” Wright v. Calumet City, Ill., 848

F.3d 814, 816 (7th Cir. 2017) (citation omitted). The SSA bears the burden of showing

that the case has become moot. See Killian v. Concert Health Plan, 742 F.3d 651, 660

(7th Cir. 2013) (“[T]he burden of demonstrating mootness is a heavy one, borne by

the party seeking to have the case declared moot.”) (citation and quotations omitted).

      The SSA argues that Mr. Martinez’s claim is moot because he is no longer

underpaid, he is not threatened with a prospective injury, and he does not have a

stake in the outcome of this lawsuit. R. 22 at 7 n.8; R. 28 at 3; R. 31 at 2-4. The Court

agrees. When Mr. Martinez filed his original complaint in January 2020, he alleged

that the SSA “continues to” underpay him in disability benefits and owed him more

than $20,000 in back payments. R. 1 ¶¶ 6, 43. At that time, there seemed to be little

reason to question whether Mr. Martinez had standing under Article III or whether

his claim had become moot. But a month later, in February 2020, the SSA sent Mr.

Martinez a Change in Benefits Notice that incorporated the lump sum settlement



                                           6
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 7 of 12 PageID #:300




information he provided the agency in July 2019. See R. 22-7 ¶¶ 6-7. The notice

informed Mr. Martinez that he was entitled to receive $1,866 a month in forward-

looking benefits instead of $50, and that the SSA would send him tens of thousands

of dollars in back payments. R. 22-6. In light of these developments, Mr. Martinez’s

first amended complaint now alleges that the SSA has “remedied” his underpayment

issue, R. 26 ¶ 47, and his response brief similarly notes that his “benefits have been

corrected for now,” R. 30 at 9. In other words, Mr. Martinez does not seem to take

issue with the disability benefits he is receiving; instead, he is focused on—as he puts

it—the “countless other claimants [who] remain in his shoes.” R. 26 ¶ 47. But that is

no basis to allow Mr. Martinez to continue to serve as the named plaintiff in this

case—he must have a “personal stake in the outcome of the suit.” Banks v. Nat’l

Collegiate Athletic Ass’n, 977 F.2d 1081, 1085 (7th Cir. 1992). Because he does not,

his claim is moot.

       Against this conclusion, Mr. Martinez argues that the same events that led to

this lawsuit will happen again because his disability benefits are not stagnate. He

points out that SSA regulations require the agency to redetermine a claimant’s

disability benefits periodically while a reduction is in place. R. 30 at 9 (citing 20 C.F.R.

§ 404.408(l)(1)). And he says that each time his benefits are recalculated, the SSA

“will apply substantially the same procedures that he challenges in this lawsuit.” Id.

The Court agrees with Mr. Martinez that 20 C.F.R. § 404.408(l)(1) requires the SSA

to periodically redetermine a claimant’s benefits. But Mr. Martinez provides no

support for his proposition that the SSA “will apply substantially the same



                                             7
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 8 of 12 PageID #:301




procedures” at issue in this case. And most importantly, the possibility that Mr.

Martinez will be harmed again is purely speculative because the SSA now has the

critical information that it previously lacked—namely, his lump sum settlement

amount. There is no reason to think that the SSA has lost that information or

otherwise misplaced it.

      Mr. Martinez also argues that his claim is not moot because the challenged

procedure is still in place. He points to Ozinga v. Prince, where the Seventh Circuit

said that “[w]hen a plaintiff’s complaint is focused on a particular statute, regulation,

or rule and seeks only prospective relief, the case becomes moot when the government

repeals, revises, or replaces the challenged law and thereby removes the complained-

of defect.” 855 F.3d 730, 734 (7th Cir. 2017). That is true. But the claim alleged here

is still moot because a decision by this Court regarding the challenged procedure

would have “no practical impact on [Mr. Martinez].” Stotts v. Cmty. Unit Sch. Dist.

No. 1, 230 F.3d 989, 991 (7th Cir. 2000) (concluding that student’s constitutional

challenge to school board policy was moot because policy no longer applied to student);

see also Wright-Gray v. Hamos, 2012 WL 366597, at *3-4 (N.D. Ill. Feb. 2, 2012)

(finding that class representative’s challenge to government policy was moot because

any decision on the merits would not affect her legal rights). To this point, Mr.

Martinez seeks an injunction enjoining the SSA from continuing the procedure, as

well as a declaration stating mostly the same. He also seeks an order requiring the

SSA to recalculate the lump sum reduction amount for himself and each class

member, and pay back any disability benefits that have been improperly withheld.



                                           8
   Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 9 of 12 PageID #:302




But as mentioned, Mr. Martinez’s benefits were recalculated and corrected in

February 2020 and there is no indication in the record that he disputes the amount

he now receives. Furthermore, the SSA is in possession of Mr. Martinez’s lump sum

settlement information. It stands to reason, then, that the relief Mr. Martinez

requests from this Court would not affect his legal rights. Stevens v. Hous. Auth. of

S. Bend, Indiana, 663 F.3d 300, 306 (7th Cir. 2011) (“When a court’s decision can no

longer affect the rights of the litigants in the case before it, the case becomes moot.”);

Cornucopia Inst. v. U.S. Dep’t of Agric., 560 F.3d 673, 676 (7th Cir. 2009) (noting that

plaintiff must “demonstrate that the court’s adjudication would affect it in some

way.”).

      Moreover, Mr. Martinez’s claim does not meet the two well-established

exceptions to the mootness doctrine: cases involving “voluntary cessation,” and those

that are “capable of repetition yet evading review.” Walsh v. U.S. Dep’t of Veterans

Affairs, 400 F.3d 535, 537 (7th Cir. 2005). Under the first exception, a defendant’s

voluntary cessation of “allegedly illegal conduct does not render a case moot unless

the defendant can demonstrate that there is no reasonable expectation that the wrong

will be repeated.” Milwaukee Police Ass’n v. Jones, 192 F.3d 742, 747 (7th Cir. 1999)

(citation omitted). Here, there is no cessation by the SSA—both parties agree that the

challenged procedure still exists. See R. 30 at 9; R. 31 at 3. To the extent any cessation

has occurred, it is that the SSA is no longer withholding some of Mr. Martinez’s

disability benefits. Even so, there is no “reasonable expectation” that the wrong will

be repeated as to Mr. Martinez because he sent the SSA his lump sum settlement



                                            9
  Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 10 of 12 PageID #:303




information, so the agency can no longer assume he is receiving the maximum

amount of settlement payments allowed under state law. See Jones v. Sullivan, 938

F.2d 801, 807 (7th Cir. 1991) (finding that voluntary cessation exception did not apply

because there was no “reasonable expectation” plaintiffs themselves would be

subjected to challenged HHS policy).

      The second mootness exception—“capable of repetition yet evading review”—

only applies where “(1) the challenged action is in its duration too short to be fully

litigated prior to cessation or expiration, and (2) there is a reasonable expectation

that the same complaining party will be subject to the same action again.” Wis. Right

to Life State Political Action Comm. v. Barland, 664 F.3d 139, 149 (7th Cir. 2011).

Here, again, it is undisputed that the SSA continues to apply the challenged

procedure (which suggests that a different disability recipient might be able to bring

suit), and as already discussed, there is no “reasonable expectation” that Mr.

Martinez himself will be subjected to it. See Murphy v. Hunt, 455 U.S. 478, 482 (1982)

(noting that there must be a “demonstrated probability that the same controversy

will recur involving the same complaining party”) (emphasis added); Krislov v.

Rednour, 226 F.3d 851, 858 (7th Cir. 2000) (explaining that exception applies “where

the challenged situation is likely to recur and the same complaining party would be

subjected to the same adversity”); Wright-Gray, 2012 WL 366597, at *4 (same).

      Nor does it help that Mr. Martinez filed this case as a putative class action.

Although he alleges that other SSA disability recipients are affected by the

challenged procedure, he has not yet moved for class certification, and if “the named



                                          10
  Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 11 of 12 PageID #:304




plaintiff’s claim becomes moot before the class is certified, the suit must be dismissed

because no one besides the plaintiff has a legally protected interest in the litigation.”

Wiesmueller v. Kosobucki, 513 F.3d 784, 786 (7th Cir. 2008) (citation omitted).

      The Supreme Court has repeatedly recognized that a case is moot “when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest

in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (citation omitted).

“No matter how vehemently the parties continue to dispute the lawfulness of the

conduct that precipitated the lawsuit, the case is moot if the dispute ‘is no longer

embedded in any actual controversy about the plaintiffs’ particular legal rights.’” Id.

(citation omitted). The theoretical possibility that Mr. Martinez might have his

disability benefits miscalculated again is not enough to keep his claim alive. Nor does

the Court find persuasive his argument that his claim is not moot simply because the

challenged procedure is still in place. Courts do not have a license to retain

jurisdiction over a case in which one of the parties plainly lack an interest. Mr.

Martinez no longer has an actual stake in the outcome of this lawsuit. His claim must

therefore be dismissed.

                                     Conclusion

      The SSA’s motion to dismiss, R. 21, is granted. Mr. Martinez may file a motion

for leave to file an amended complaint if he believes he can cure the deficiencies

described in this opinion. That motion must be filed within 21 days or dismissal will

be with prejudice. Should Mr. Martinez file a motion for leave, it must be




                                           11
  Case: 1:20-cv-00008 Document #: 32 Filed: 03/04/21 Page 12 of 12 PageID #:305




accompanied by a memo that explains why the amended complaint cures the

deficiencies mentioned herein. The memo must not be longer than 5 pages.


                                                  ENTERED:




                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: March 4, 2021




                                       12
